DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species EFT1 and SSB genes which are increased relative to control in the reply filed on June 29, 2022 is acknowledged.
Claims 151-155 and 161-163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.
Therefore, claims 1, 134, 147-150, 156-160, and 164 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed August 4, 2020 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file lists the size of the file as 3,202 bytes.

Specification
The disclosure is objected to because of the following informalities: 
Before paragraph [0091], insert “BRIEF” before “DESCRIPTION OF THE DRAWINGS.”
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph [0222].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms TWEEN®®at paragraphs [0165]-[0167], PROTEINCHIP® at paragraphs [0174]-[0175], GEMZAR® at paragraph [0187], TAXOL® at paragraphs [0065], [0182], [0184], and [0187], CYTOXAN® at paragraphs [0065], [0184], and [0187], TAXOTERE® at paragraphs [0065], [0184], [0185], and [0187], ELLENCE® at paragraphs [0065], [0184], and [0187], ADRIAMYCIN® at paragraphs [0065], [0184], and [0187], and ERBITUX® at paragraph [0206], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 134, 147-150, 156-160, and 164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, line 2, it is improper to set forth claim limitations by listing the genes set forth in Tables in the specification.  Each of the claimed genes should be listed in the claims.
At claim 134, lines 2-3, it is improper to set forth claim limitations by listing the genes set forth in Tables in the specification.  Each of the claimed genes should be listed in the claims.
Claims 147-150, 156-160, and 164 depend from claim 134, and are therefore included in this rejection.
At claim 159, line 2, it is improper to set forth claim limitations by listing the genes set forth in Tables in the specification.  Each of the claimed genes should be listed in the claims.
Claim 160 depends from claim 159, and is therefore included in this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 156 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 134, from which claim 156 depends, recites that the level of expression of at least two genes is measured and compared to a control level.  Claim 156 also recites that the measured levels of expression are compared to control levels, which does not further limit claim 134.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 134-150, 156-160, and 164 are rejected under 35 U.S.C. 103 as being unpatentable over Skor et al. (19(22) Clinical Cancer Research 6163-6172 (2013), and cited in the Information Disclosure Statement filed August 4, 2020 in view of Armakolas et al. (28 Oncology Reports 2255-2263 (2012)) and Kota et al. (11(5) PLoS ONE e0156365 1-19 (2016)).
Skor discloses glucocorticoid receptor antagonist treatment can be used to treat triple-negative breast cancer (TNBC) (abstract).  Skor discloses that high glucocorticoid receptor (GR) expression in early-stage TNBC correlates with chemotherapy resistance and recurrence (abstract).  Skor discloses that the level of at least two genes can be determined to be increased in TNBC, including SGK1 and MKP1/DUSP1 (abstract).  Skor discloses that 25% of invasive TNBC cells are strongly GR-positive, which is interpreted as having a higher than median/average level of GR expression levels compared to control cells (page 6164, column 1, Translational Relevance).  Skor discloses that the NR3C1 (GR) mRNA levels are compared to median TNBC NR3C1 levels, which is interpreted as the control being unaffected expression level of a GR-antagonist-reversible transcriptional target (page 6164, column 1, Translational Relevance).  Skor discloses that cells can be treated with vehicle, dexamethasone, or mifepristone (a GR antagonist), which is interpreted as including cells of a subject that have not been treated with dexamethasone (page 6164, column 2, final paragraph to page 6165, column 1, first two paragraphs).  Skor discloses that mifepristone is being used to treat breast cancer in subjects (page 6171).
Skor fails to disclose or suggest that expression of ETF1 and SSB (LARP3) is being measured, or that such expression is increased in TNBC.
Armakolas discloses that gene expression patterns and interactions can be investigated for their involvement in tumor heterogeneity (abstract).  Armakolas disclose 19 genes as prognosticators in breast cancer patients (abstract).  Armakolas discloses that ETF1 has a statistically significant association with HER2 subtype patients and can be compared with control patients (abstract, paragraph bridging pages 2257-2258, paragraph bridging pages 2259 and 2260, and Tables IV and V).
Kota discloses the RNA-binding protein La is involved in translational regulation of mRNAs and processing of pre-tRNAs (abstract).  Kota discloses that LARP3 (previously known as SSB).  Kota discloses that overexpression of La in cancerous cells might contribute to tumorigenesis (paragraph bridging pages 13 and 14).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the expression levels of Armakolas’ ETF1 and Kota’s LARP3 (SSB) in the method of determining expression in TNBC for the purpose of treating subjects with a GR antagonist, according to Skor.  Because both Armakolas’ ETF1 and Kota’s LARP3 (SSB) are overexpressed in breast (and other) cancer cells, one of ordinary skill in the art would be able to extrapolate the expression levels of these genes and treat TNBC in a subject by modulating the expression of these genes via GR antagonist therapy (e.g., mifepristone).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stavraka et al. (5 Biomolecules 2701-2722 (2015) disclose that LARP3, previously known as SS-B, is a protein known to be associated with a variety of cancers (paragraph bridging pages 2702 and 2703 and Table 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636